Filed 3/17/21 P. v. Craig CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                      (El Dorado)
                                                            ----




THE PEOPLE,                                                                                  C092173

                   Plaintiff and Respondent,                                   (Super. Ct. No. P18CRF0421)

         v.

NORMAN JOHN CRAIG,

                   Defendant and Appellant.




         Defendant Norman John Craig appeals from the trial court’s order finding him in
violation of his probation. His appointed counsel has asked this court for an independent
review of the record to determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal. 3d 436.) After examining the record, we find no
arguable error that would result in a disposition more favorable to defendant and affirm.




                                                             1
                                      BACKGROUND
        After a dispute involving his neighbors in October 2018, defendant was charged
with making criminal threats (Pen. Code, § 422, count 1),1 vandalism (§ 594, subd. (a),
count 2), brandishing a replica gun (§ 417.4, count 3), and possession of
methamphetamine (Health & Saf. Code, § 11377, subd. (a), count 4).
        In June 2019, defendant pleaded no contest to count 1 as amended to a
misdemeanor criminal threats charge and count 2 in exchange for a 364-day jail term on
count 1 with credit for 226 actual days and a waiver of conduct credits, plus three years’
formal probation on count 2. The oral plea agreement2 included orders that defendant not
harass or annoy his neighbors, and that he stay 20 yards away from them. After the court
explained his appeal rights, defendant further agreed that because it was a stipulated
sentence between the parties that he would waive his right “to file an appeal in this
matter.” The parties stipulated that the preliminary hearing transcript could serve as the
factual basis for the plea, and the court sentenced defendant pursuant to the plea
agreement.
        In April 2020, the district attorney filed a petition to revoke defendant’s probation,
alleging that defendant entered his neighbors’ property and annoyed, harassed, and
threatened them. Defendant denied the allegation, and requested a contested hearing.
        At the violation hearing in May 2020, defendant’s neighbor testified that she lives
next to defendant, and had a previous confrontation with defendant in October 2018
where he came onto her property and shouted at her for over 30 minutes.
        In April 2020, the neighbor called law enforcement multiple times to report that
defendant was outside her house yelling and shining a flashlight at her house and her car.



1   Further undesignated statutory references are to the Penal Code.
2   The record on appeal does not contain a written plea agreement.

                                               2
While shining the light at her house, she heard defendant yelling get off my property or
get off the property. Although she could not actually see defendant holding the
flashlight, she was aware of defendant’s voice from the previous October 2018 incident
that was the basis of the underlying criminal threats and vandalism charges. A short time
later, from her back window she saw the flashlight shining on her back deck. Given the
location of the deck, the neighbor surmised that the person holding the flashlight had to
have been on her property. She heard faint yelling, although she could not make out what
was being said.
       Following the contested hearing, the trial court found the alleged probation
violation true. In May 2020, the court reinstated defendant on probation under the
original terms and conditions, and ordered defendant to serve 120 days in jail. Defendant
waived his right to appeal.
       Defendant, in pro. per., filed a notice of appeal without a certificate of probable
cause in June 2020.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and requesting that this court review the record to
determine whether there are any arguable issues on appeal. (People v. Wende, supra,
25 Cal. 3d 436.) Defendant was advised of his right to file a supplemental brief within 30
days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.




                                              3
                                  DISPOSITION
      The judgment is affirmed.



                                         /s/
                                        HOCH, J.



We concur:



 /s/
RAYE, P. J.



 /s/
BLEASE, J.




                                    4